DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Doug Gallagher on August 1, 2022.
The application has been amended as follows: 
1. (Currently amended) A method for controlling the motion of a robot arm, comprising: 
determining a pose at a tail end position of the robot arm;
judging whether an angle of an elbow joint is within a limit thereof when an arm angle is 
180 degrees; 
constructing a first position matrix characterizing the elbow joint by using the pose and the 
arm angle if the angle of the elbow joint is within the limit;
constructing a second position matrix of the elbow joint by using DH parameters of other 
joints of the robot arm;
calculating, according to the first position matrix and the second position matrix, a first arm 
angle feasible region satisfying a limit of a position joint, wherein the position joint is at least one 
of the other joints which are rotatable in the robot arm and affect the position of the elbow joint;
judging whether the robot arm has a secondary position joint, wherein the secondary 
position joint is at least one of the other joints which are rotatable in the robot arm but do not affect 
the position of the elbow joint; and
intersecting with the calculated first arm angle feasible region to obtain an arm angle range 
if no secondary position joint is present at the robot arm; 
wherein the step of constructing a second position matrix of the elbow joint by using DH 
parameters of other joints of the robot arm comprises: 
categorizing the other joints in the robot arm into front-end joints and rear-end joints 
according to a position of the elbow joint in the robot arm;
parameterizing the position of the elbow joint by using the DH parameters of the front-end 
joints; and 
parameterizing the position of the elbow joint by using the DH parameters of the rear-end 
joint; 
selecting the arm angle within the arm angle range; and 
controlling based on the selected arm angle, 
wherein the robot arm is rotatable only within the arm angle range.

8. (Currently amended) A computing device, comprising: a processor, a memory, a communication interface, and a communication bus; wherein the processor, the memory and the communication interface communicate with each other via the communication bus; and
 the memory is configured to store at least one executable instruction, wherein the executable instruction, when being executed by the processor, causes the processor to perform the steps of:
determining a pose at a tail end position of the robot arm;
judging whether an angle of an elbow joint is within a limit thereof when an arm angle is 
180 degrees; 
constructing a first position matrix characterizing the elbow joint by using the pose and the 
arm angle if the angle of the elbow joint is within the limit;
constructing a second position matrix of the elbow joint by using DH parameters of other 
joints of the robot arm;
calculating, according to the first position matrix and the second position matrix, a first arm 
angle feasible region satisfying a limit of a position joint, wherein the position joint is at least one 
of the other joints which are rotatable in the robot arm and affect the position of the elbow joint;
judging whether the robot arm has a secondary position joint, wherein the secondary 
position joint is at least one of the other joints which are rotatable in the robot arm but do not affect 
the position of the elbow joint; and
intersecting with the calculated first arm angle feasible region to obtain an arm angle range 
if no secondary position joint is present at the robot arm; 
wherein the step of constructing a second position matrix of the elbow joint by using DH 
parameters of other joints of the robot arm comprises: 
categorizing the other joints in the robot arm into front-end joints and rear-end joints 
according to a position of the elbow joint in the robot arm;
parameterizing the position of the elbow joint by using the DH parameters of the front-end 
joints; and 
parameterizing the position of the elbow joint by using the DH parameters of the rear-end 
joint; 
selecting the arm angle within the arm angle range; and 
controlling based on the selected arm angle, 
wherein the robot arm is rotatable only within the arm angle range.

15. (Currently amended) A robot, comprising the computing device, the computing device comprising: a processor, a memory, a communication interface, and a communication bus; wherein the processor, the memory and the communication interface communicate with each other via the communication bus; and 
the memory is configured to store at least one executable instruction, wherein the executable instruction, when being executed by the processor, causes the processor to perform the steps of:
determining a pose at a tail end position of the robot arm;
judging whether an angle of an elbow joint is within a limit thereof when an arm angle is 
180 degrees; 
constructing a first position matrix characterizing the elbow joint by using the pose and the 
arm angle if the angle of the elbow joint is within the limit;
constructing a second position matrix of the elbow joint by using DH parameters of other 
joints of the robot arm;
calculating, according to the first position matrix and the second position matrix, a first arm 
angle feasible region satisfying a limit of a position joint, wherein the position joint is at least one 
of the other joints which are rotatable in the robot arm and affect the position of the elbow joint;
judging whether the robot arm has a secondary position joint, wherein the secondary 
position joint is at least one of the other joints which are rotatable in the robot arm but do not affect 
the position of the elbow joint; and
intersecting with the calculated first arm angle feasible region to obtain an arm angle range 
if no secondary position joint is present at the robot arm; 
wherein the step of constructing a second position matrix of the elbow joint by using DH 
parameters of other joints of the robot arm comprises: 
categorizing the other joints in the robot arm into front-end joints and rear-end joints 
according to a position of the elbow joint in the robot arm;
parameterizing the position of the elbow joint by using the DH parameters of the front-end 
joints; and 
parameterizing the position of the elbow joint by using the DH parameters of the rear-end 
joint; 
selecting the arm angle within the arm angle range; and 
controlling based on the selected arm angle, 
wherein the robot arm is rotatable only within the arm angle range.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments dated July 25, 2022 provide the basis for reasons for allowability. Examiner’s amendment overcomes the 101 rejection indicated in the prior final rejection dated May 25, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 469-295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664